 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                         EASTERN DISTRICT OF CALIFORNIA
10

11       LARISSA SCHUSTER,                                             Case No. 1:12-cv-01482-AWI-SAB-HC

12                         Petitioner,                                 ORDER DIRECTING RESPONDENT TO
                                                                       LODGE COMPLETE RECORDING OF
13               v.                                                    INTERVIEW IN ACCEPTABLE MEDIA
14       JANEL ESPINOZA,                                               FORMAT

15                         Respondent.

16

17              Petitioner is a state prisoner proceeding with a petition for writ of habeas corpus pursuant

18 to 28 U.S.C. § 2254.

19              On June 13, 2019, Respondent lodged a copy of the video recording of Petitioner’s

20 pretrial interview in an acceptable media format as ordered by the Court. (ECF No. 143). The

21 lodged copy consists of a compact disc with one MPEG (Moving Pictures Expert Group) file that

22 is approximately twenty-nine minutes long. Upon review of the video file and the transcript of
                                                                                                    1
23 the interview, it appears that Respondent failed to lodge a complete recording of the interview.

24 ///

25 ///

26 ///
27 ///

28   1
         Only the first sixteen pages of the ninety-one-page transcript is contained in the lodged video file.


                                                                   1
 1          Accordingly, within seven (7) days of the date of service of this order, Respondent

 2 SHALL LODGE with the Court a copy of the complete recording of Petitioner’s pretrial

 3 interview in an acceptable media format.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     June 17, 2019
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
